Citation Nr: 1225681	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-09 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to August 1955.  He also had periods of active duty and active duty for training in the Air Force and Naval Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision rendered by the Department of Veterans Affairs (VA)  Regional Office (RO) "Tiger Team" in Cleveland, Ohio, who adjudicated the claims on behalf of the Oakland, California RO.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing the Board left the record open for 60 days so the Veteran could obtain additional evidence.  Indeed, in June 2011, the Veteran submitted additional evidence, accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) review.  

In April 2012, the Board forwarded the Veteran's claims file for review by a medical expert at VA's Veterans Health Administration (VHA).  The VHA opinion was obtained in May 2012 and the file was subsequently returned to the Board.  The Veteran has not been provided a copy of that opinion, nevertheless, there is no prejudice to the Veteran as the Board herein is granted the full benefit sought on appeal.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, a bilateral hearing loss disability was incurred during active service.  

2.  Affording the Veteran the benefit of the doubt, tinnitus was incurred during active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (the Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In a June 2007 letter, VA satisfied these criteria.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claims.  The letter was issued prior to the initial adjudication of the claims.  In addition, the United States Court of Appeals for Veterans Claims (Court) has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  Compliance with the first Pelegrini II element requires notice of these five elements in initial ratings cases.  See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, to the extent applicable, a March 2008 correspondence advised the Veteran of these elements.  

The Board also concludes VA's duty to assist has been satisfied.  All available relevant private treatment records and VA outpatient treatment records are of record.  The Veteran obtained additional service personnel records which document his active duty and inactive duty for training in the Air Force and Navy Reserves.  He has not identified other existing relevant evidence that is not associated with the claims file.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran underwent a VA audiologic examination in June 2007.  In sum, the report reflects review of the Veteran's service treatment records, consideration of the Veteran's current complaints, and includes appropriate opinions consistent with the evidence of record.  The examination report does not include consideration of a March 2007 private audiologic examination report.  The Board finds that remanding the matters to have the VA examiner consider the private treatment report would unduly delay the adjudication of the claim with no likely benefit to the appellant.  The private examination report, as discussed below includes only a one sentence opinion and rationale.  It does not include a discussion of additional factors regarding the etiology of the hearing loss and tinnitus disabilities that were not before the VA examiner.  As such, the Board concludes that the June 2007 VA opinion is adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 C.F.R. § 4.2 (2011).   Moreover, the Veteran's claims file was reviewed by a VHA expert in May 2012.  The examiner reviewed the Veteran's claims file, reconciled pieces of evidence, and rendered an opinion as to the most likely etiology of hearing loss and tinnitus.  38 C.F.R. § 3.159(c)(4).  

As noted, the Veteran presented testimony during the hearing before the undersigned.  During the hearing, the undersigned fully explained the issues, described the bases of the RO's denial of the claims, and suggested the submission of evidence that could help to substantiate the claims.  (See, e.g. Transcript at 12-14.)  See Bryant v. Shinseki, 23 Vet. App. 488 (2010)(describing the duties of the hearing officer).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield, supra.  

II.  Background and Analysis

The Veteran contends that current disabilities manifested by bilateral hearing loss and tinnitus are due to exposure to acoustic trauma during service.  In particular, while he describes his primary military occupational specialty as secretary to a general and a colonel, he states that he was exposed to small arms fire from pistols and rifles during weapons training.  

His service treatment records for his period of active duty service in the United States Marine Corps do not reveal reports or findings of any hearing loss or tinnitus disorders.  

In addition, the records from his service in the Air Force and Navy Reserves do not reveal reports or treatment for hearing loss or tinnitus.  Rather, in Reports of Medical History dated in November 1980, October 1981, September 1982, October 1983, August 1984, September 1985, September 1986, June 1988, May 1989, and September 1992, the Veteran specifically denied having hearing loss.  

In April 2007, the Veteran filed a claim seeking entitlement to service connection for bilateral hearing loss and tinnitus.  He submitted a March 2007 audiogram conducted by audiologist D. A. B.  The report reveals bilateral hearing loss, with the right ear being worse than the left.  The examiner stated "[t]he high frequency loss is as likely as not caused by [illegible] history of gunfire noise."  

In June 2007, the Veteran underwent a VA audiologic examination.  At such time, the Veteran described a long history of progressive bilateral hearing loss, right greater than left.  He attributed the hearing loss to weapons training without ear protection in the military.  He was not sure why his hearing loss was worse in the right ear but thought it was due to the fact that he shoots a gun right handed.  He also reported long-standing constant tinnitus.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
50
70
80
LEFT
10
20
15
55
65

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 96 percent in the left ear.  

The examiner attributed the Veteran's reports of tinnitus to his hearing loss.  As to the etiology of the hearing loss, the examiner noted that he reviewed the Veteran's service treatment records but could find no references to hearing loss or tinnitus in the records.  The examiner stated that the Veteran's reported reason for hearing loss that was greater in his right ear could not be supported.  The examiner reasoned that it was well known that noise exposure was greater in the left ear when firing a rifle right handed.  Therefore, assuming the Veteran did fire weapons in service, the examiner expected hearing loss to be worse in the left ear.  The examiner also expressed concern that the Veteran's reports of hearing loss and tinnitus were progressive and was not attributed to a specific event.  Accordingly, the examiner concluded that the Veteran's claims for service connection for hearing loss and for tinnitus could be supported.  

In May 2012, a VHA audiologist reviewed the evidence and attempted to reconcile the conflicting medical opinion evidence.  The examiner stated that the service treatment records did not contain findings of hearing loss or tinnitus, however, because testing was not routinely conducted, the Veteran should not be blamed for the absence of evidence in the service treatment records.  As to the June 2007 VA examiner's conclusion that firing a rifle would not affect the Veteran's right ear, the VHA examiner noted that the Veteran also fired pistols which would affect both ears equally.  The examiner noted that the Veteran's hearing loss in the high frequencies bilaterally was typically associated with exposure to acoustic trauma.  Given the Veteran's documented noise exposure and his high frequency hearing loss, the examiner opined that it was at least as likely as not that the Veteran's hearing loss was related to military noise exposure.  Given the strong correlation between hearing loss and tinnitus, the examiner opined that the tinnitus was related to hearing loss, which in turn was related to the Veteran's military service.  

Finally, the VHA audiologist stated that he was in agreement with the statement of the private examiner in March 2007 that the hearing loss and tinnitus were related to service.  The VHA audiologist noted, however, that there was no medical evidence to explain the asymmetry regarding the right and left ear results.  While no further tests or studies were recommended, the audiologist stated that the Veteran should seek further follow-up care with an ENT physician.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

For certain chronic disorders, including organic diseases of the nervous system, such as hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011); see also VA Under Secretary for Health letter dated October 4, 1995 (stating that it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).   

Here, the Board has first considered the Veteran's testimony addressing the incurrence of hearing loss and tinnitus, reports of continuity of symptomatology, and his opinion as to the etiologies of the current disabilities.  

In this respect, it is significant that the Board must consider and weigh both the lay and the medical evidence.  The Court has held in this regard that:  

The Board is required to consider "all pertinent medical and lay evidence."  38 U.S.C. § 1154(a); see also 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.303(a), 3.307(b) (2010).  When considering such lay evidence, the Board should determine, on a case-to-case basis, whether the veteran's particular disability is the type of disability for which lay evidence is competent.  See Jandreau, 492 F.3d at 1376-77 (cited in Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir.2009) (remanding the matter for consideration of the appellant's lay evidence, which requires a "two-step analysis" that begins with an evaluation of whether the veteran's disability is the type of injury for which lay evidence is competent)).  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006). 

Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011).  

With the foregoing in mind, the Board has considered the Veteran's testimony and finds it is competent, credible, and sufficient to establish the occurrence of exposure to acoustic trauma while in service.  In this regard, while his official service records do not show service in combat, his statements regarding exposure to weapons fire during basic training and annual certification for fire arms is entirely consistent with the circumstances of his service.  The Board also acknowledges that a hearing loss or tinnitus disability was not noted while in service.  However, the VHA examiner explained that it was not unusual for the Veteran not to have undergone testing in service, and, as such, the Board will not draw a negative inference from silence in the service treatment records.  See Id. at 440.  

Similarly, the Veteran's statements that he was not exposed to acoustic trauma after service are credible. 

Finally, the Board has considered the Veteran's testimony as to the etiology of the current disability.  Here, the Veteran is certainly competent to describe ringing in his ears or a loss of hearing acuity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As such, the Board has weighed that evidence against the medical opinion evidence contained in the June 2007 VA audiologic examination report.  Here, while the June 2007 VA examination was conducted by an audiologist, the examiner also ignores the fact that a hearing loss disability need not be demonstrated on service discharge in order to support the claim.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993)("[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.")

Here, the June 2007 VA examination opinion has some probative value; however, when weighed against the other evidence of record, namely, the positive opinions contained in the March 2007 private audiology report and the May 2012 VHA report, the evidence is essentially in equipoise.  In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current bilateral hearing loss and tinnitus disabilities, service connection is warranted and the claims must be granted.  


ORDER

Service connection for hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


